Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 1 of 20 PageID #: 14




                       EXHIBIT C
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 2 of 20 PageID #: 15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

    KELLI CHRISTINA,                  §
                                      §
              Plaintiff,              §
    vs.                               §    CIVIL ACTION NO. ____________
                                      §
    BRAD PITT, MAKE-IT-RIGHT          §
    FOUNDATION, ET AL.,               §
                                      §
              Defendants.             §


                INDEX OF DOCUMENTS FILED IN STATE COURT


Exhibit:    Date Filed/Entered:    Description:

C           N/A                    Docket Sheet


C-1         June 12, 2020          Plaintiff’s Original Petition


C-2         June 12, 2020          Case Information Sheet


C-3         July 1, 2020           Service Return for Make it Right Foundation




INDEX OF DOCUMENTS FILED IN STATE COURT                                  SOLO PAGE
    Case 4:20-cv-00534-CAN Document
                                471ST1-3   Filed
                                      DISTRICT   07/13/20 Page 3 of 20 PageID #: 16
                                               COURT
                                                     CASE SUMMARY
                                                CASE NO. 471-02859-2020
 Kelli Christina vs. Brad Pitt,Make-It-Right Foundation,            §                    Location: 471st District Court
 ET AL                                                              §             Judicial Officer: Bouressa, Andrea
                                                                    §                    Filed on: 06/12/2020
                                                                    §

                                                        CASE INFORMATION

                                                                                      Case Type: All Other Civil Cases


     DATE                                                CASE ASSIGNMENT

                 Current Case Assignment
                 Case Number                         471-02859-2020
                 Court                               471st District Court
                 Date Assigned                       06/12/2020
                 Judicial Officer                    Bouressa, Andrea



                                                       PARTY INFORMATION

Plaintiff           Christina, Kelli
                                                                                                                           Pro Se

Defendant           Make-It-Right Foundation
                                                                                                                           Pro Se

                    Pitt, Brad
                                                                                                                           Pro Se

   DATE                                         EVENTS & ORDERS OF THE COURT                                       INDEX

06/12/2020
                  Plaintiff's Original Petition (OCA) $308.00
                 Plaintiffs Original Petition
                 Party: Plaintiff Christina, Kelli

06/12/2020
                  Case Information Sheet
                 Civil Case Information Sheet

06/12/2020
                  Request for Citation $8.00
                 x2
                 Party: Plaintiff Christina, Kelli

 06/12/2020       Citation
                       Pitt, Brad                             unserved

                       Make-It-Right Foundation               served 06/19/2020

07/01/2020
                  Service Return
                 Make-It-Right-Foundation - Citation - Served



     DATE                                                    FINANCIAL INFORMATION

                 Plaintiff Christina, Kelli
                 Total Charges                                                                                             324.00
                 Total Payments and Credits                                                                                324.00


                                                               PAGE 1 OF 2                                       Printed on 07/13/2020 at 8:42 AM
Case 4:20-cv-00534-CAN Document
                            471ST1-3   Filed
                                  DISTRICT   07/13/20 Page 4 of 20 PageID #: 17
                                           COURT
                                        CASE SUMMARY
                                       CASE NO. 471-02859-2020
         Balance Due as of 7/13/2020                                             0.00




                                               PAGE 2 OF 2           Printed on 07/13/2020 at 8:42 AM
                                         6/12/2020 SCANNED Page         1

    Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 5 of 20 PageID #: 18


                                           CAUSE    Namm                            9.019           '   V
                                                                                                                              _




     KELLI CHRISTINA                                  §                     IN THE DISTRICTCOURTF

         Plaintiff                                                                                                                m
     v         ,
                          “
                                                      §

                                                      §
                                                                                                        m
                                                                                                                -

                                                                                                                    .5:
                                                                                                                          .




                                                                                                                                  z
                                                                                                                                  _“
                                           ~




                                                                                                -                    »

                                                                                                                                  N     .

     BRAD PITT, MAKE—IT—RIGHT                         §                       COLLINS
                                                                                          COUNTgr-rExgs
     FOUNDATION, ET AL.                               §
                                                                                                            I

                                                                                                                    5             :2,
                                                                                                                                   m
         D e f”dams                                                                                                                w
                      .



                                                      §                     Ln \fgrIUDICIAL DISTM€T                                         ,   .
                                                                                                                                                    r




                                I
                                    PLAINTIFF’S ORIGINAL PETITION
    TO THE HONORABLE JUDGE OF SAID COURT:

             COMES NOW, Kelli Christina (collectively “Plaintiff’),           les    this Original Petition and

    complains against Brad Pitt as Director and Ofcial           of Make—It—Right Foundation, Make it Right

    Foundation, Make It Right — New Orleans Housing,             LLC, Make It Right — NMTC, LLC, Make It
i




    Right — Solar, Inc. (collectively “Make-it-Right Foundation”) and in support show the Court the
                                                                                            i




    following:

                                                           I.
                                               DISCOVERY LEVEL
             1.1      Discovery in this case is intended to be conducted under level 2 of Rule 190 of the

    Texas Rules of Civil Procedure.

                                                          II.
                                               RULE 47 STATEMENT
             2.1      Plaintiff seeks relief as prescribed by Rules 47(c)(5) and 47(d) Ofthe Texas Rules

    of Civil Procedure.

                                                          III.
                                                    PARTIES
             3.1      Kelli Christina, Plaintiff in this case, is    an individual resident citizen                      of Collin

    County, Texas.
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 6 of 20 PageID #: 19


          3.2      Brad Pitt, Defendant in this case, is an individual residing in Los Angeles,

California who may be served with process by serving him through his current representative Plan

B Entertainment at 9150 Wilshire Blvd #350, Beverly Hills, California 90210 or through his

attorney John P. “Sean” Coffey, Kramer Levin, 1177 Avenue        of the Americas, New York, New

York 10036 or wherever he may be found.

          3.3      MAKE-IT-RIGHT FOUNDATION,            Defendant in this case, is an organization

formed in Wilmington, Delaware which may be served with process by serving its registered agent,

Corporation Service Company at its place of business located at 251 Little Falls Drive,

Wilmington, Delaware 19808.

          3.4      MAKE IT RIGHT FOUNDATION — NMTC, LLC.,                Defendant in this case is an

organization formed in Wilmington, Delaware which may be served with process by serving its

registered agent, Corporation Service Company at its place of business located at 25 1 Little Falls

Drive, Wilmington, Delaware 19808.


          3.5      MAKE IT RIGHT FOUNDATION — SOLAR, INC.,               Defendant in this case is an

organization formed in Wilmington, Delaware which may be served with process by serving its

registered agent, Corporation Service Company at its place of business located at 25 1 Little Falls

Drive, Wilmington, Delaware 19808.


          3.6     At all relevant times, each Defendant was   an agent   of the other Defendants. In

committing the acts alleged herein, Defendants acted within the scope of their agency and were

acting with the consent, permission, authorization and knowledge            of   the other respective

Defendants, and perpetrated and/or conspired to or aided and abetted the unlawil       acts described

herein.    All   actions of the Defendants alleged herein were ratied     and approved by the other
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 7 of 20 PageID #: 20



 respective Defendants or their ofcers,   directors, controlling persons, agents, aiders and abettors

 or co-conspirators.


                                             IV.
                                  JURISDICTION AND VENUE

        4.1     The Court has subject-matter jurisdiction over the lawsuit because the amount in

 controversy exceeds the Court’s minimum jurisdictional requirements.

        4.2     The Court has personal jurisdiction over Defendants because they engaged in

 business in Texas by contracting with Texas residents. The Agreement were to be performed in

 whole or in part in Texas by both parties, which were actually part ofone consolidated transaction.

 See Tex. CiV. Prac.   & Rem. Code §17.042(1). Defendants also committed on or more torts, which

 are the subject ofthis suit, in whole or in part in Texas—including conspiracy to deaud   Plaintiff.

Id. § 17.042(2). Among other things, by engaging in the transaction with a Texas resident in Texas,


by collecting payment in Texas, Defendants availed themselves of privileges and benets              of

 conducting business in Texas. Thus, the Court has personal jurisdiction over Defendants.


        4.3     Venue is proper is Collins County, Texas because all of a substantial part of the

events or omissions giving rise to Plaintiff s claims occurred in Collins County. Id. §15.002(a)(1).


                                      V.
                  NATURE 0F THE CASE AND STATEMENT OF FACTS
       5.1      Plaintiff a principal/owner of a successful medical personnel recruiting company

serving the Texas market, was approached by Brad Pitt for the purposes of raising funds for the

Make It Right Foundation’s charitable cause(s) to benet    victims of Hurricane Katrina.

       5.2      Defendants Make It Right Foundation was incorporated as a Delaware non—profit

organization to assist in the sustainable redevelopment of New Orleans’ Lower Ninth Ward

following the devastation of that area after Hurricane Katrina. Afliated        with the non-prot
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 8 of 20 PageID #: 21


Foundation are two additionalforprot       limited liabilities companies, Make It Right-Solar, Inc. and

Make It Right NMTC,       LLC.

           5.3     Defendant Brad Pitt is the founder and director of Make It Right Foundation. As

such, he has held and continues to hold positions      of authority, control, and management over the

afliated     Make It Right subsidiaries. Brad Pitt has publicly acknowledged that he made promises

to the residents   of the Lower Ninth Ward   to help them rebuild: Brad Pitt claimed personal credit

for the rebuilding and effort and Brad Pitt benetted    om   the signicant   ee   publicity he received.

Brad Pitt gladly accepted responsibility for his personal participation when the publicity was

favorable.

           5.4     Plaintiff was persuaded by Brad Pitt’s presentation of the allegedly meritorious

cause. Plaintiff and Brad Pitt as founder and director   of the Make It Right Foundation entered into

a business agreement with specific terms and conditions. (hereinafter the “Agreement”).             The

Agreement called for, on one hand, Plaintiff would organize and market fund-raising events to the

general public for the purpose of raising funds for Make It Right Foundation’s charitable cause(s)

wherein Brad Pitt would make appearance(s) to speak to the attendees. Brad Pitt’s appearance at

the events was key to the success    of the events and was part of the Agreement between Plaintiff

and Defendants. It was also agreed that in exchange for Brad     Pitt’s appearance atthe fund-raising

events organized by Plaintiff, Brad Pitt’s expenses including travel costs and expenses would be

paid for by Plaintiff.

           5.5     Plaintiff Kelli Christina provided valuable services to Defendants beginning in

2018 by organizing and marketing fund-raising events and paid Defendants in advance to secure

Brad Pitt’s appearance at the scheduled events pursuant to the Agreement.

           5.6     Indeed, Plaintiff organized, promoted, marketed and funded events pursuant to the

Agreement. Plaintiff paid Defendants $40,000 over a period of two years with the understanding
    Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 9 of 20 PageID #: 22



    that Brad Pitt would make an appearance at the fund—raising events. Brad Pitt, however, failed to

    make an appearance at any   of the events.

           5.7     Brad Pitt,     as   founder   and   director of Make-It—Right        Foundation made

    representations that payment(s) made to ensure Brad Pitt’s appearance at fund-raising events

    organized by Plaintiff and the proceeds raised at the events were to be administered by the Make—

    It-Right Foundation and ultimately would be distributed to the victims ofHurricane Katrina in New

    Orleans, Louisiana.

           5.8     Each and every time Brad Pitt was scheduled to make an appearance, he failed to

    show despite having received payment for his appearance and travel expenses. Defendants and/or

    their representatives made assurances that his failure(s) to show up at the events were due to

    unpredictable circumstances. Each and every time Defendants and/or their representatives also
i

    made assurances that Brad Pitt would make an appearance at        Plaintiffs   fund—raising events at a

    later time. Brad Pitt never made an appearance at any     of the   fund—raising events organized by

    Plaintiffper the Agreement.

           5.9     Payments made by Plaintiff to Defendants were made to different bank accounts

    Defendants owned in different banks.

           5.10    Importantly, it is also unclear that any proceeds were distributed to victims of

    Hurricane Katrina in New Orleans, Louisiana. Defendants have been sued by homeowners in New

    Orleans for audulent   acts and/or omissions related to the homes that Defendants built using

    millions in donations om    the general public and the government.

           5.11    Specifically to this case, Defendants were previously put on notice of Plaintiff’s

    claims. Aer    Brad Pitt’s repeated failures to make an appearance, Kelli Christina sent a notice

    letter to Defendants requesting a refund     of the payments   made by Plaintiff for failure to make
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 10 of 20 PageID #: 23



appearances at the fund-raising events organized by Plaintiff pursuant to the Agreement.

Plaintiff s request for   a reind     was wholly ignored.

        5.12    Shortly aer         Plaintiff was approached by Brad Pitt regarding the charitable cause,

in addition to the business relationship, a personal relationship began to develop between           Kelli

Christina and Brad Pitt to a degree that there were discussions of marriage between the two.

During this two-year period, Kelli Christina made payments to Defendants totaling $40,000. After

Brad Pitt repeatedly failed to make appearances at any of the scheduled fund-raising events,

Plaintiff stopped sending payments to Defendants.             Once the payments stopped, the personal

relationship between Brad Pitt and Kelli Christina quickly dissipated and it immediately became

impossible to contact Brad Pitt or the Make It Right Foundation to discuss a reind          of the   mds'


Defendants had received.

        5.13    Upon information and belief, Defendants used Brad Pitt’s celebrity status to lure

Plaintiff into making payments to            under the guise that the payments made were
                                  Defendants

intended to benet     victims ofHurricane Katrina through the Make It Right Foundation. The series

of events above     are callously predatory to Brad Pitt’s loyal fan base. Brad Pitt unscrupulously

abuses his celebrity image, his global recognition and inuence            to lure in, take advantage and


maliciously prey, in every possible way, on individuals in dire need of emergency assistance, on

individuals that are legitimately poised to provide assistance, including Kelli Christina, his

creditors, his investors, his business partners, his charitable foundations and ultimately his fan

base.
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 11 of 20 PageID #: 24


                                                             VI.
                                                 CAUSES OF ACTION

A.        BREACH, OF CONTRACT.
          6.1   -
                        Plaintiff repeats and incorporates each and every allegation contained above as        if

fully set forth herein.

          6.2           Kelli Christina is      a legitimate owner    of a successful medical professionals

recruiting company, KD-Stafng,                LLC. Kelli Christina makes it a point to contribute to   charitable

causes.             that spirit,   Kelli Christina   entered into an Agreement with Defendants to organize
           In

charitable fund—raising events. The Agreement also required                Kelli Christina to pay for costs   and

travel expenses incurred in preparing for, and to attend the fund-raising events to speak to the

events’ attendees.            Defendants breached the Agreement by failing to perform their contractual

obligations causing Plaintiff to suffer injury as a result of Defendants’ breach.

          6.3           The elements of a breach of contract cause of action in Texas are satised       because:

                        a.         Plaintiff entered into a valid agreement with Defendants;
                        b.         Plaintiff is a proper party to sue;
                        c.         Plaintifftendered performance pursuant to the Agreement;
                        d.         Defendants breached the Agreement; and
                        e.         Plaintiff suffered injury as a result of defendants’ breach.

          See Foley v. Daniel 346 S.W.3d 687, 690 (Tex.App.-El Paso 2009, no pet). See also                B&W

Sup. V. Beckman, 305 S.W.3d 10,                l6 (Tex.App.-Houston [1“ Dist.] 2009, pet denied).

          6.4           As stated above, Plaintiff performed         and satised    her obligations under the


Agreement by            l)   organizing, marketing and hosting the fund—raising events; and 2) making

payments to cover Brad Pitt’s travel costs and expenses to ensure Brad Pitt’s appearance at the

events.    Defendants breached the terms of the Agreement when Brad Pitt failed to make an

appearance at any            of the fund-raising events   as contracted despite having received payment.

          6.5           Kelli Christina,    sues Defendants for injury and resulting damages sustained as a

result of Defendants’ breach of contract.
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 12 of 20 PageID #: 25


        6.6       Defendants have failed to repay the payment(s) made by Plaintiff to Defendants

over a two-year period totaling $40,000. Plaintiff seeks compensation for damages associated with

Defendants breach of contract for failure to perform and satisfy Defendants” obligations under the

Agreement by failing perform their duties under the Agreement.                      Defendants actions and/or

inactions in its mismanagement of the foundation and Brad Pitt’s failure to appear at the events

constitute a breach of the Agreement.

        6.7       Plaintiff performed all obligations required of her under the Agreement.

Defendants have failed and reise             to pay the $40,000 owed to her.        As a result of Defendants’

breaches, Plaintiff has suffered om               actual and proximate damages. Under present information

and belief, neither Brad Pitt nor the Make-It-Right Foundation ever intended to meet their


obligations and simply used Plaintiff for their selsh            financial interests.

B.       FRAUD.

         6.8      Plaintiff repeats and incorporates each and every allegation contained above as            if

illy   set forth herein.

         6.9      Under Texas law, fraud is a viable cause of action if:

                  (l) the defendant made a material representation that was false;
                  (2) the defendant knew the representation was false or made it recklessly as a
                  positive assertion without any knowledge
                  e   of its truth;
                  (3) the defendant intended to induce the plaintiffto act upon the representation; and
                  (4) the plaintiff actually and justiably relied on the representation, which caused
                  the injury.

         See Ernst & Young,           LLP.   v.   Pac. Mut. Life Ins. C0,, 51 S.W.3d 573, 577 (Tex. 2001).

         6. l 0   Defendants committed aud.              Defendants misrepresented to Plaintiffthe nature and

degree oftheir relationship with each other and the substance and material terms ofthe Agreement.

The representations were material. Defendants’ representations to Plaintiffwere false. Defendants

made the representations knowing they were false, or, alternatively, recklessly as a positive
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 13 of 20 PageID #: 26


 assertion and without knowledge ofthe truth. Defendants intended for Plaintiffto rely on and had

reason to expect Plaintiff would act in reliance on the false representations. Defendants received

 $40,000 over a two-year period for their benet,            never intending to provide any consideration to

Plaintiff, but rather intending to take advantage of lucrative economic situations for themselves.

Defendants made false material representations to Plaintiff that Brad Pitt would make an

 appearance at the fund—raising events. Defendants representations directly and proximately caused

 injury to Plaintiff, which resulted in damages with the jurisdictional limits of this Court.

 C.        FRAUDULENT INDUCEMENT.

           6.11       Plaintiff repeats and incorporates each and every allegation contained above as if

 fully set forth herein.

           6.12       In the alternative to the other counts, Defendants secured benets     by their breach

of duties and         audulent       or negligent misrepresentations to Plaintiff, as well as taking undue


 advantage of Plaintiff, that it would be unconscionable for Defendants to retain. Defendants have

been unjustly enriched in an amount within the jurisdictional limits ofthis Court.

D.         CONSPIRACY TO COMMIT FRAUD.

           6.13       Plaintiff repeats and incorporates each and every allegation contained above as    if

fully set forth herein.

           6. 14      Brad Pitt together and in a combination with the Make It Right Foundation agreed

to deaud           Plaintiff         to fraudulently enter into an unconscionable, illegal Agreement by
                               and

unlawful means. Defendants acted with the intent to harm Plaintiff. Defendants and each of their

afliated     entities committed one or more overt acts to accomplish the obj ective oftheir agreement.

The agreement to deaud               by material omissions and misrepresentations proximately caused injury

to Plaintiff in an amount within the jurisdictional limits        of this Court.
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 14 of 20 PageID #: 27



E.      NEGLIGENT MISREPRESENTATION.

        6.15     Plaintiff repeats and incorporates each and every allegation contained above as    if

set forth herein.

        6.16     In the alternative to the counts above, Defendants committed negligent

misrepresentation by misrepresenting the nature and degree of their relationship with each other

and the substance and material terms    of the Agreement. Defendants made the representations in

the course   of their business interest. Defendants’ representations were misstatements of fact,   as

well as a failure to disclose information when they had a duty to do so. Defendants did not use

reasonable care in communicating the information.         Plaintiff justiably   relied on Defendants”

representations.

        6. 17    Defendants sought out Plaintiff’s nancial        and networking resources, which


ultimately beneted     Defendants, under the guise that Plaintiff s resources were for the benet   of

victims of Hurricane Katrina. Brad. Pitt, as director of Make It Right Foundation, negligently

managed the administration     of the foundation to Plaintiff’s detriment. Any prudent director of a

charitable foundation   of this magnitude, would have known,      or should have had known that the

foundation was responsible for ensuring Brad Pitt was present at the fund-raising events he was

contracted to appear at.

        6.18     Defendants owed a duty to Plaintiff to perform their contractual obligations under

the Agreement and failed to do so.

        6. l 9   Defendants’ breach of their duty to perform their contractual obligations as a result

of negligent management ofthe foundation such’as failing to make arrangements for Brad Pitt to

appear at scheduled and paid for.

        6.20     Defendants’ breach of their duty caused Plaintiffs loss of reputation amongst

Plaintiff s business community. Event attendees were discouraged by Brad Pitt’s absence at the



                                                  10
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 15 of 20 PageID #: 28


 events.     That loss of condence       by Plaintiffs business network has affected her business

opportunities as they are skeptical due to the disappointing experience that Brad Pitt would stand

up his and his foundations’ supporters at the events organized by Plaintiff. Defendants negligence

in managing their operations proximately caused Plaintiffto suffer severe mental anguish, loss         of

reputation and los   of future income.

           6.21   Defendants’ misrepresentations proximately caused injury to Plaintiff, which

resulted in damages within the jurisdictional limits    of this Court.

F.         UNJUST ENRICHMENT.
           6.22   Plaintiff repeats and incorporates each and every allegation contained above    as   if
                                                                     h




set forth herein.

           6.23   Brad Pitt and Make It Right Foundation obtained a benet      in consequence of their

breach     of duty to perform their contractual obligations under the Agreement   and duty to act with

clean hands. Rather, Defendants intentionally and willfully craed          a audulent   scheme to lure

Plaintiff into paying Defendants $40,000 over a period of two years under the guise of providing

assistance to Victims    of Hurricane Katrina. However, Defendants’ real intent was        to unjustly


enriching themselves.


           6.24   Defendants receipt of such benet      constitutes unjust enrichment and each   of the

Defendants is accountable for the benet        so obtained.   Defendants will be unjustly enriched     if

Defendants are allowed to retain the benet           conferred upon them without performing their

obligations under the Agreement.


           6.25   Upon the jury’s nding     that these Defendants proted    with notice of Brad Pitt’s

wrong, the Defendants are required to disgorge all gains (including consequential'gains) derived

om    the wrongful transaction.-




                                                   11
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 16 of 20 PageID #: 29



          6.26     Alternatively, in any   oe   or more ofthese Defendants should obtain a jury nding

that its 0r his benet     om   Brad Pitt’s breach was unwitting, then it or he is required to disgorge

the direct benet     derived orn   the wrongful transaction but not consequential gains.


                                                   VII
                                                 DAMAGES
          7.1      Plaintiff has suffered actual damages because Defendants have breached the

Agreement. Plaintiff has also been damaged by her reliance on Defendants’ misrepresentations.

The damages sought are within the jurisdictional limits of the Court. Presently, Plaintiff seeks

monetary relief over $100,000. The foregoing allegation of monetary relief sought is made at this

time pursuant to Tex. R. CiV. P. 47 and is based upon information and belief. Plaintiff reserves

the right to amend this petition, including the foregoing allegation      of the monetary relief sought,

as further information becomes available. Pursuant to the Comment to the 2013 change to Tex.

R. Civ. P. 47, the specicity    in paragraphs (c)(2)-(5) ofTex. R. Civ. P. 47 is to provide information

regarding the nature of cases led     and does not affect a party’s substantive rights.   Plaintiff s injury

resulted from Defendants actual aud,             gross negligence, and/or malice, which is entitled to

exemplary damages under Tex. Civ. Prac. & Rem. Code § 41.003(a).


          7.2      Plaintiff has suffered om      severe mental anguish, severe emotional distress as a

result of Defendants’ negligent and audulent          actions and/or inactions.

                                             VIII.
                                     CONDITIONS PRECEDENT

          8.1      All   conditions precedent to Plaintiff and Defendants’ Agreement have been

satised    and met by Plaintiff.




                                                       12
Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 17 of 20 PageID #: 30

                                                                                         i,
                                                                                         x




                                               PRAYER
       WHEREFORE, ABOVE PREMISES CONSIDERED, Plaintiff pray that                       Defendants

be cited to appear and answer herein and that upon nal        trial judgment be entered in favor of

Plaintiff and against Defendants as follows:


                           Awarding actual damages within the jurisdictional limits of the Court;
               Pd.“ 9"?”



                           Awarding pre-judgment and post judgment interest at the lawful rate;
                           Awarding such exemplary damages as the Court may determine;
                           Awarding damages for severe mental anguish and severe emotional
                           distress;
                           costs of suit;
               Harv




                           all such other and thhe‘r relief to which Plaintiff may show themselves
                           justly entitled under law or equity.


                                                Respectfully submitted,


                                                       {1%
                                                Keui'Christina
                                                                  l   Iii/h
                                                                         1'
                                                                          a" V

                                                6400 Windcrest Drive, Suite 522   '


                                                Plano, TX 75024
                                                Telephone: (214) 564-9217.
                                                Email: kelli.kdstaffmg@gmail.com

                                                rRo SE PLAiNTIFF




                                                 .13
                                                                                                                                  6/12/2020 SCANNED Page                                                                      1

                    Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 18 of 20 PageID #: 31
                                                                                                                                  CIVIL CASE INFORMATION SHEET
                                        CAUSE NUMBER (FOR CLERK USE 0M Y):                                                   LY] ‘ a‘gsq '1mCOURT (FOR CLERK USE ONLY): g1 Kg:
                                           STYLED
                                                           All American Insurance Co; In re Mary Ann Jones; In the Matter ofthe Estate of George Jackson)
                                                                 (e g., John Smith v.
           A civil case information sheet must be completed and submitted when an original petition or application1s led          to initiate a new civil, family law, probate, or mental
           health case o1 when a post-judgmnt petition for modication or motion for enforcement1s led m a family law case. The information should be the best available at
           the time oflin

    21500                                                                                                       i‘
                                                                     V   mmié                 ng    _       .                                         .                      _                  .       gpartres        incas                               .J   .                                                      a




A



    aName;                                                                   Em
                                                                             ‘            ‘                                  '               r \S 6‘      f “Wiaamsyv
                                                                                                                                                                                  ,


                                                                                                                                                                                  '                     '
                                                                                                                                                                                                                                                                      D AH ungglcggm
                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                      DP1-:;egla:uff7i§etitio:erwm
                                                                                                                                                                                                                                                                                                                  tlt


                                                                                                                                                             %HI Anshmal                                                                                              DT'tl IV-D Agency
                                                                                                                                                                                                                    ‘
                                                                                                                                     9                        0
    Kei‘i’k SVVHM
                                                                                                        v
                                                                                 .


                                                                         PHONWQAC€I                                                                                                                                                                                   D0111];
                                                                                                                                                                                                                                                                                                         ’-’
                                                                                                                                                                                                                                                                                                                                    3<
          Addressr'?‘
                                                                                 \TEIephqne
                                                                                                                F?                                                                                                                                                                                                              xi..—



    "rCity7Ste/Zip:                           .                                  Fax:
                                                                                                                                                                                                                                                                     Custodial
                                                                                                                                                                                                                                                                                  PM                                            t: ‘é
                                                                                                                                                                                      ‘76“xpondenms)
                                                                                                                                                                                               M6?H"“7
          Lad/Cc; ler                              ix 761%                                                                                                                        c(
                                                                                                                                                                            'Darcfendans

                                                                                                                                                                                                                                               f                     Non-Custod1
                                                                                                                                                                                                                                                                                        ‘
                                                                                                                                                                                                                                                                                                             .—

                                                                                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                                                                                                                '    4




     i E"
                                                                                                                                                                                                                                                        _


                                                                                                                                                                                                                                                                                    ”
                                    .                                                State BarNo:                                                                                gr3h+ $uw&a:i1o9                                                                                           an                 '1
                                                                                                                                                                                                                                                                     Presumed Father:                          a”
                                                                                                                                                                             [Attach additional page as necessary to list all pam'es]                                                                          2%
Jrndite                                  case #92,m' identify"the most impnam' lsshe in the Liaise{seled'Wily I):
                                                                                                   Civil                                                                                                                                                                      Family Law

                                                                                     Injuryznr.~Daniage                                  z                                  Reall’réperty
          Debt/Contract                                                  DAss ault/Battery                                                                    DEminent Domain/
                DConsumer/DTPA                                           DConstmction                                                                                 Condemnation                                                    DDeclare Marriage Void                        E Modication—Custody
                DDebt/Contract                                           DDefamation                                                                          DPartition                                                              Drvorce                                       EModication—Other
                                                                                                                                                                                                                                                                                    “                                                    '
                DFraud/Misrepresentation                                 Malpractice                                                                          DQuiet Title                                                              DWith Children                                           grit}; nay
                DOther Debt/Contract:                                      DAccounting                                                                        DTrespass to Try Title                                                    DNo Children
                                                                           DLegal                                                                             DOther Property:                                                                                                     Dpatemity
          Foreclosure                                                      DMedical                                                                                                                                                                                                DRecipmcals (UIFSA)
            DHome Equity—Expedited                                         DOther Professional                                                                                                                                                                                     D Support Order
            DOther Foreclosure                                                   Liability:                                                                             H                           a                                                                                       ‘    ‘   V
                                                                                                                                                                                                                          '
          DFranchise                                                                                                                                                              .
                                                                                                                                                                                      z:-
                                                                                                                                                                                            .                                 1
                                                                                                                                                                                                                                          V,       _.                 V
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                          '
          Ulnsurance                                                     DMotor Vehicle Accident                                                                                                                          e
                                                                                                                                                                                                                                  ~                                                                  hi]                    -

          Bundled/Tenant                                                 Upremises                                       .                                    DExpunction                                                             DEnforce Foreign                              DAdoption/Adoption with
          DNon-Competition                                               Product Llabrlrg'                                                    v
                                                                                                                                                              DJUdgmem NISi                                                             Indgncm                                         Tmhla‘m
          Dpamlership                                                      DAsbestos/sjca                                                                     DNon-Dis closure                                                        DHabeas Corpus                                DChild Protection
          DOther Contract:                                                 DOther Product Liability                                                           Useizum/FOYfeimm                                                        DName Change                                  DChild SUPPO“
                                                                             List product;                                                                    DWrit ofHabeas Corpus—                                                  DProtective Order                             DCustody or Visitation
                                                                                                                                                                Pre-indictment                                                        DRemoval of Disabilities                      DGestational Parenting
                                                                         Dower Injury or Damage;                                                              DOther:                                                                   ofMinority                                  UGrandparent Access
                                                                                 _                                                                                                                  -
                                                                                                                                                                                                                                      UOther:                                       DParentage/Patemity
                                                                                                                                                                                                                                                                                    DTermination ofParental
                                                                                                                                                                  '
                        ,                                                                                                        z
                                                                                                                                                                                                                                                                                        Rights
                                                                                                                                     Other::~;“-
                    .
                                                                                              '.
                                                                                                                                                  ~~~~~
     ..
                        -   e
                                ~                                            .        ~
                                                                                                                     1
    .:                                                                                                                                                                                                                    .                                                                                             -


          DDiscrimination
                                                                                                                                                                                                                                                                                    Dower Parent Child.
                                                                          DAdininistrative Appeal                                                             DLawyer Discipline
          DRetaliation                                                    DAntitrust/Unfair                                                                   DPerpetuate Testimony
          DTermination                                                       Competition                                                                      DSecurities/Stock
          DWorkers’ Compensation                                          UCode Violations                                                                    DTortious Interference
          DOthcr Employment:                                              DForeign Judgment                                                                   DOthcr:
                                                                          DIntellectual Property

    -           '
            1
                    ~

                                             ax           . -.   .                                                                                                                              Probate & Mental Health
           DTax Appraisal                                                 Probate/WiILS/Intestate Administration                                                                                                        DGuardianship—Adult
           UTax Delinquency                                                  DDependent Administration                                                                                                          ,       DGuardianship—Minor
           DOther Tax                                                        DIndependent Administration                                                                                                                DMental Health
                                                                             DOther Estate Proceedings                                                                                                                  DOther:


           DAppeal from Municipal or Justice Court                                                                               DDeclaratory Judgment                                                                                                      DPrejudgment Remedy
           U Arbitration-related                                                                                                 DGamis hment                                                                                                               DProtective Order
           DAttachment                                                                                                           DInterpIeader                                                                                                              DReceiver
           DBill of Review                                                                                                       ULicense                                                                                                                   D Sequestration
           DCertiorari                                                                                                           DMandamus                                                                                                                  DTemporary Restaining Order/Injunction
           UClass Action                                                                                                         DPost--judgment
                                                                                                                                                          "                           '                     '                                      ‘        DTumover
     :‘4.           aa’ma'ess‘o hfidauorselectmtzs nfamtl
                Indie”                                                                     ‘=
                                                                                                                lawcas'e‘3:
           DLess than $100, 000, including damages of any kind, penalties, costs, expenses pro-judgment interest, and attoiney fees
           DLess than $100, 000 and non-monetary relief
           DOver $100, 000 but not more than $200, 000
           DOver $200, 000 but not more than $1, 000, 000
    DOver$L         000, 000

                                                                                                                                                                                                                                                                                                                        Rev 2/1 3
                                                                                7/1/2020 SCANNED Page                                             1




                                                                                                                                                                                                                                        1.
          Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20 Page 19 of 20 PageID ‘m
                                                                                   #: 32                                                                                                                              -                                         ->-
                                                                                                                                                                                                                               -='
                                                                                                                                                                                     :r':

                                                                                                                                                                                            a                                   n   x                            Es
                                                                                                                                                                                                     .                    -
                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                    {>8
                                                                          47l~02%5q 4,1010
                                                                                                                                                                                    .1???                                               ~
                                                                                                                                                                                                                                                          _:
                                                                                                                                                                                                                                                               syn-
      ‘                                                                                                                                                                                                                       3; .gggw
              a



              i..
                                                                                                                   -
                                                                                                                                                                                            UJ                                '-                    33‘2"
                                                                      I                    I
                                                                                                                                                            .

                                                                                                                                                                                            —J                                          "           Egg;
                                                           AldaVIt                                of Process Server
              u                                                                                                                                                                     4                    _A
                                                                                                                                                                                            _.                                     I.


                                                                                                                                                                                                                              §                     22:55;
              g                                                                                                                                                                                                       _




              I
                                                           ’
                                                                                               STATE 0F TEXAs'                                                                      .'      LL                    -
                                                                                                                                                                                                                                                    23g;           .
              l   .                                                                                                                                                                                                           a-            .



              l                                                                                                                                                                                               D:
                                                                                                                                                                                                                              g}.               .
                                                                                                                                                                                                                                                               m:
              '
                      PLAINTIFF/PETITIONER                                      ,__   I,   .     DEFENDANT/RESPONDENT                                   -                               CASE NUMBER

  IKEVIN 5- DUNN                                being rst duly sworn, de'pose and say: thatl am overthe age of 1B years end
  not'a party to this action, and that within the boundaries of the slate wh'ere service was effected, l was authorized by law to
                                                                                             ‘
  perform said service. RECEIVED 06/19/2020

  Service: l served MAKE-IT-RIGHT FOUNDATION
    '
                                                                          NAME OF PERSON I ENTITY BEING SERVED

 “it“                 (“St d°°”m°'“s’ CIVIL
                                                   CITATION;.PLAINTIFF'S ORIGINAL PEIITION;
  by, leaving with                         LYNANNE GARES                        MANAGNG AGENT                                                                                                                                 At
                                                           NAME
                                                                  '              v
                                                                                                                                  RELATIONSHW
 U                Residence                                                                                                                 ' .


              I
                                                           ADDRESS                                                                       CITY] STATE
                  BUSiness Clo                                                                                         Lima FALLS DRIVE, WILMINGTON, DE 19308
                                                              con/(PAM,                                      251
                                               coaromnoggawcs
                                                     AU  bb                                                                              ullrlSmr:
                                                                                                                                                                     '
  on                                              06/19/2020                                           A1-                           1:45 PM
                                                  DATE                                                                               TIME

 Thereafter copies of the documents were mailed by prepaid.                                                                 rst    ciass mail on
  .                                                                                                                                                                                     DATE
 from                                                                                                                                                                                                -


                                           CITY                STATE                                                   ZIP
  Manner of Service:
 M CORPORATE
 D Personal:  By personally delivering copies to the person being served.
 USubstituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
 served with a member of the household ove'r the age of             and explaining the general nature of the papers.
 D Substituted at Business: By leaving. during oice hours. copies at the ofce of the person/entity being served with
 the person apparently in charge thereof.
 D Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.
 Nob-Service: After due search. careful inquiry and diligent attempts at the address (es) listed above. have been.                                                                                       |




“unable toeffect process upon the person/entity beingserved because of the following reason(s):

 D Unknown at Address U Moved, Left no Forwarding                                                          D Service Canceled by Lltigant D Unable to Serve in Timely Fashion
 U Address Does Not Exist D Other                                                                                                                                '
                                                                                                                                                                                -




 service Attempts: Service was attempted                                        on: (1 i                                                                         (2)
                                                                                                           DATE                          TIME                                DATE                             TIME

 (3)                                                                      (4)                                                                           (s)
                                    DATE            TIME                                        DATE                              TIME                                       DATE                TIME
                        -       -
                                      A80 ‘45- --SemmwRace WH~Helght                                        5'5               Weight 180                                                                                                                       s



                                                                                                                                                                         '                                                                            '
                                                                                                                                                                                                 .
          I




                                                                                                                                                            sre NATURE          wees SERVER
 SUBSCRIBED AND sw0RN                                      to before me this 19TH                                  day or JUNE
                                                                                                                                                                         2W
          .                                         DENORRIS ANGELO BRITT                                                                                     SIGNATU'RE 0F NOTARY Puauc
                            '
          .                                ‘           NOTARY PUBLIC
          '
                                                     STATE 0F DELAWARE                                                            NOTARY PUBLIC tor the state or                    DELAWARE
                                                  My Commission Expires May 1. 2022

                                                                          IIA'I'IHMAI          Aeel‘Tltl               A:    hDEEOQIAIIlI             nnnf‘EeQ       e=D|lED§
         _ ---                       |        .
                                                          .            .                                       ,
                 Awa—n. .-.--:.--.            u».   .-.
                                                                               -   -
                                                                           -'-nh:-.--._I.:
                                                                           A           I   ‘ '   i-   _,
                                                                                                           -
                                                                                                                   _.._
                                                                                                                               --.«---—.«a_.-       -
                                                                                                                                                        ..    .._.   ..
                                                                                                                                                                          ~   _
                                                                                                                                                                                          -     .
                           Case 4:20-cv-00534-CAN Document 1-3 Filed 07/13/20           Page 20 of 20 PageID #: 33
                                                                                                                          --
                                                                                                                                                                                                         -..   ..-   -.—   ......-.        _..




             "
                             '

                                                                                                  THE STATE 0F TEXAS                                                                                                              g. (ct         3610
                                                                                                    CIVIL CITATION                                                                                                                     r         #4“
                                                                                   -

                                                                                                 CASE No. 471 02859-2020                                                                                                              K0,; 5,
                             I                                _.                                                                                                                  .
                                                                                                                                                                                                        10,1:
                                                                                                                                         -
                                                                                                                                                                                                                                                            ”gm
                                                                                                                                                                                                                                                            t
        Kelli Christina vs. Brad PimMake-It-Right                                                                                                                                                       In the 47lst District'Court
        Foundation,
                                                    ET AL
                                                                   .
                                                                                                                                                -                                                         Of Collin County, Texas
                                 E




        NOTICE TO DEFENDANT. “YOU have been sued. You may employ an attorney                                                                                                                              Ifyou or your attorney
    -   do not le  a written answer with the clerk who issued this citation"by 10: 00 a. m. on the Monday next
        following the exp1ration of twenty days;after     were served this citation and petition, a default judgment
             be taken                                 you
        may           against you."

        TO: Make-It-Right FoundatiOn                                                                               -




        By Serving It's Registered Agent.              Service Company
        251 Little’Falls Drive            Corporation'

I       Wilmington DE 19808, Defendant

        GREETINGS: You are commanded to appear by ling a written answer to Plaintiff’s Original Petition at
        orbefore ten o’clock A.M. on the Monday next after the expiration of twenty days aer the date of service of
        this citation before the Honorable 47 lst District Court of Collin County, Texas at the Courthouse of said
        County in McKinney, Texas.

        Said Plaintiff’s Petition was filed” in said court, by Kelli Christina 6400 'Windcrest Driv'e #522 Plano TX                                                                                                                                            --




        75024, on June 12, 2020, in this case, numbered 4__7 1-02859-2020' on the docket of said court.

    =
        The natures of Plaintiffs demand is fully shown by a true and correct copy—of Plaintiff’s Original Petition
    _   accompanying this citation and made a part hereof.

        Issued and given under my hand and seal of said Court at McKinney, Texas, on this the 12th day                                                                                                                                           of June,
        2020.

                                                                                                                                                                                  ATTEST: Lynne Finley, District Clerk
                             '                                                                                                                                                                      "        Collin County, Texas
                                                                                                                                                                                                        Collin County Courthouse
                             i
                                         '
                                                                                                                                                                                                                     2100 Bloomdaleaqad
                                                                                                                                                               McKinney,‘Texas                                                                              75071
                             i
                                                                                                                               “911°
                                                                                                                                \‘  .micwgruyuum
                                                                                                                                     T0077,912 548-4320, Metro 972-424—1460 ext 4320
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                             _




                                                                                                               §\<
                             1


                                                                                                                                                        9’6.,
                             !
                                                                                                               §°
                                         1'




                             i                                                                                                                              a

                                                                                                      301
                                                                                                                                                                                                                                                                         _

                 _           1
                                                                                                                                                             ,3,;                     I
                             '
                                                                                                               2,4,, ,   ye;                                                  By.                   31116119111410                                     .-   Deputy
                             l
                                                                                                                   aegmwxw
                                                                                                                        “he    1,0,,
                                                                                                                                                                                              Kathy Richardson
                                                                                                                                    glglougm“
        The law prohibits the Judge and the clerks from giving legal advice, so please do not seek legal advice.
        Any questions you have should be directed to an attorney.
